Citation Nr: 1427443	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  13-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 12, 2013 for the grant of service connection for migraine headaches, to include whether the March 3, 1981 rating decision denying service connection for migraine headaches was clearly and unmistakably erroneous.  

3.  Entitlement to an effective date earlier than August 23, 2010 for the grant of service connection for PTSD, to include whether the March 3, 1981 decision denying service connection for a nervous condition was clearly and unmistakably erroneous.  

4.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the October 2012 Decision Review Officer (DRO) decision, service connection for PTSD was established with a 50 percent initial rating effective from August 23, 2010.  In the May 2013 rating decision, service connection for migraine headaches was established with a 50 percent initial rating effective from April 12, 2013, and the RO determined that no revision was warranted to the March 3, 1981 decision denying service connection for migraines and a nervous condition.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the record in this case.

In October 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is of record.  

The issues of service connection for a heart disorder (i.e., inflamed aorta) and anemia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In a June 2014 submission, the Veteran's representative has requested that the case be advanced on the docket due to serious illness.  The motion to advance the case on the docket is granted, and the case has been advanced on the docket pursuant to  38 C.F.R. § 20.900(c) (2013).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended that the service-connected psychiatric disability has rendered her unemployable.  See Board hearing transcript.  Accordingly, the Board concludes that a claim for TDIU has been raised.  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of depressed mood; anxiety; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; difficulty in establishing and maintaining effective work and social relationships; flat affect; hypervigilance; exaggerated startle response; some social isolation with limited social support; and irritability and anger outbursts.  

2.  A formal claim for service connection for migraine headaches and a nervous condition was received on February 17, 1981.

3.  Service connection for a nervous condition and migraine headaches was denied by a March 1981 rating decision; the Veteran was notified of appellate rights, but did not appeal the rating decision.

4.  The March 1981 rating decision denying service connection for a nervous condition was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.

5.  The March 1981 rating decision denying service connection for migraine headaches contained factual and legal error when the RO failed to recognize migraine headaches was a disability of the central nervous system for which service connection may be established, so as to not constitute a reasonable exercise of rating judgment; but for the factual and legal error, the outcome would have been manifestly different so that service connection for migraine headaches would have been granted.

6.  The application to reopen service connection for a psychiatric disorder was received on August 23, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in excess of 50 percent are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2013).  

2.  The March 1981 rating decision denying service connection for a nervous condition did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2013).

3.  The March 1981 rating decision denying service connection for migraine headaches contained CUE, and warrants reversal.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

4.  The criteria for an effective date earlier than August 23, 2010 for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating and effective date appeals, the Veteran is challenging the initial disability rating and effective date assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case on the issue of initial rating or effective date.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claim for service connection, is needed under the VCAA. 

Regarding the allegation of CUE in the March 1981 rating decision, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Moreover, the appellant has the burden of establishing such error on the basis of the evidence then of record.  See Livesay, 15. Vet. App. at 178-79.  

Regarding the denial of earlier effective date for the grant of service connection for PTSD, VA has assigned the earliest possible date permitted by the effective date regulations (date of receipt of claim to reopen), so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran following a prior final denial of service connection.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection claim date in this case.  In this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration.  

Also, the Veteran underwent VA medical examinations in connection with the initial rating appeal in December 2012 and August 2013.  The VA medical examiners provided medical opinions based on an accurate medical history as provided through interview of the Veteran and review of the record, and considered the Veteran's subjective complaints as it related to her current symptomatology and its effects on her daily life.  The VA medical examiners performed thorough mental evaluations of the Veteran.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the PTSD disability when reporting the findings of the examination and rendering the medical opinions.  There is no allegation or indication that there has been a material change in the condition since the last VA medical examination.  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate for the appeals decided herein, and no further medical examination or medical opinion is needed.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the arguments as to why the Veteran believed that CUE had been committed in the March 1981 rating decision denying service connection for a nervous condition and migraine headaches.  The VLJ also considered testimony regarding the nature and severity of psychiatric symptoms and their impact on the Veteran's occupational and social functioning.  No evidence was then shown to be missing from the record.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

For the entire initial rating period, the Veteran's PTSD is rated at 50 percent under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Disability Rating Analysis for PTSD

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the rating in excess of 50 percent under DC 9411 for any period.  The frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment does not more closely approximate the schedular criteria for a 70 percent or 100 percent rating under DC 9411.  

In this case, the evidence shows that PTSD, at various times, has been manifested by pressured and tangential, and/or circumstantial speech during the rating period.  See, e.g., August 2013 VA Care Coordination Home Telehealth Follow-up Note (pressured and tangential speech; appeared to have a hypomanic mood level).  Circumstantial speech is a symptom contemplated by the schedular criteria for a 50 percent rating.  There is also some evidence of impaired impulse control; however, because there are no unprovoked periods of physical violence, the symptom does suggest a disability picture that approximates the criteria for a 70 percent rating.  See, e.g., October 2009 private treatment record (noting that the Veteran was crying uncontrollably and could not calm down after being arrested for fighting with husband earlier that morning); October 2012 VA treatment record (noting that the Veteran threatened a VA employee, stating that she was going to "get a gun and shoot the MD's."); August 2010 VA treatment record (reporting a history of assaultive behavior explaining that she pushed her husband away in "self defense").

In addition, there is evidence of some difficulty in adapting to stressful circumstances (including work or a worklike setting); however, the weight of the evidence shows that such difficulty is due a combination of PTSD and other factors.  When asked, at the Board hearing, to elaborate on her intermittent work history over the last few years, the Veteran testified that, for the last five years, she had had difficulty working because she had difficulty relating to others, particularly when someone became friendly or "things" became stressful; however, the August 2013 VA medical examiner wrote that stressful conditions at home, in addition to the Veteran's medical conditions and PTSD symptoms, had more likely than not contributed to her current level of impairment.  There is other evidence that similarly shows that the Veteran's difficulty holding a job was due to taking frequent medical leave for disabilities other than PTSD and having to manage her husband's medical problems.  See June 2009 private consultative examination report (reporting difficulty maintaining employment due to managing husband's medical problems and health care).  

Also, despite evidence of an intermittent work history and being written up by supervisors for "talking back" at various times, the Veteran reported having no problem completing tasks and that she was generally liked by her co-workers and supervisors.  See December 2012 VA PTSD examination report (reporting she is well liked by her co-workers and supervisors and endorsed working at a high level); see June 2009 consultative psychological examination (reported no problem completing tasks); see August 2013 VA PTSD examination report (denying any occupational difficulty).  Also, although she has reported no friends and had a strained marriage during the rating period, she reported a close relationship with her daughter, granddaughter, and son-in-law, and reported that she provided horseback riding lessons to others.  See December 2012 and August 2013VA PTSD examination reports.  The ability to have close family relationships and provide horseback riding lessons weighs against finding that the level of social impairment is to the degree contemplated by the 70 percent rating.  VA and private mental health professionals have also assigned GAF scores ranging from 51 to 57 during the rating period, which is reflective of their collective assessment that PTSD is manifested by no more than moderate symptoms and/or moderate difficulty in social and occupational functioning.  
   
At the December 2012 and August VA PTSD examination, the VA examiners each opined that the PTSD signs and symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The VA medical examiners also each identified the following symptoms of PTSD: depressed mood; anxiety; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; and difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms and associated functional impairment are contemplated by the 50 percent schedular rating (or a lesser schedular rating).  

While there is evidence of hypervigilance (i.e., locking doors, windows, and car), the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work and social relationships (i.e., strained marriage, and no friends), there is not a complete inability to do so as evidenced by the Veteran's report at the December 2012 and August 2013 VA PTSD examinations of being well liked by her co-workers and supervisors and enjoying close relationships with her daughters, granddaughter, and son-in-law.  The evidence also shows anxious and/or depressed mood during the rating period; however, such symptoms are not so severe that they impair the ability to function independently, appropriately, and effectively.  See, e.g., July 2013 VA Care Coordination Home Telehealth Note (denying having severe psychiatric symptomology that interferes with ability to function and maintain independence in the community).  

The weight of the evidence further demonstrates that PTSD is not manifested by suicidal ideation.  Although the Veteran once reported having suicidal ideation during a September 2010 telephone call to a VA medical provider, she called back the same day and stated that she was not suicidal, and has typically denied suicidal ideation during the rating period.  The evidence does not demonstrate spatial disorientation or neglect of personal appearance and hygiene.  The evidence demonstrates no PTSD symptoms of the frequency, severity, and duration affecting occupational and social impairment during the rating period so that the criteria for a rating of 70 percent are met or approximated at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 50 percent rating for the entire rating period.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of depressed mood; anxiety; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; difficulty in establishing and maintaining effective work and social relationships; flat affect; hypervigilance; exaggerated startle response; some social isolation with limited social support; and irritability and anger outbursts.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

Earlier Effective Date and CUE Legal Criteria

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

In determining whether a prior decision involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 
6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

CUE Analysis for March 3, 1981 Rating Decision

In the March 1981 rating decision, the RO denied service connection for a nervous condition on the basis that evidence showed the Veteran had a personality disorder, which is not a medical condition for which service connection could be established.  The RO also denied service connection for migraine headaches on the basis that migraine headaches were symptoms secondary to the personality disorder.  In April 1981, the Veteran was notified of the rating decision and appellate rights.  The Veteran did not appeal and did not submit any pertinent evidence within the one-year appeal period following the March 1981 rating decision.  No official service records pertinent to the March 1981 denial of service connection for a nervous condition and migraine headaches were obtained; therefore, the March 1981 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).      

The Veteran contends that the now service-connected PTSD began during service, and the RO committed CUE in the March 1981 rating decision when it denied service connection for a nervous condition by failing to undertake development or provide a medical examination, and by performing only a cursory review of the evidence.  The Veteran also asserts that, in March 1981, the RO committed legal error when it denied service connection for migraine headaches because the service records included evidence of diagnosis of, and treatment for, migraine headaches during service.  Because the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements, dismissal of the claim is not warranted, and the Board will proceed to consider CUE on the merits.  See Simmons, 17 Vet. App. at 104.  

The pertinent law and regulatory criteria in effect at the time of the March 1981 rating decision, as now, provided that direct service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  The pertinent law and regulatory criteria also provided that, in the field of mental disorders, personality disorders which were characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, would be accepted as showing pre-service origin.  Congenital or developmental defects, personality disorders, and mental deficiency were not diseases or injuries within the meaning of applicable legislation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence considered at the time of the June 1981 rating decision included the service treatment records (STRs), service personnel records (SPRs), letters from the Veteran's treating physicians dated from February 1978 to December 1980, a February 1980 letter from the Veteran's parents, a March 1980 letter from the Veteran, a September 1980 private psychological examination report, the September 1980 RO hearing transcript, and the February 1981 VA Form 21-526.  In summation, the collective evidence showed the following: 1) At service entrance, the Veteran denied having any current and past psychiatric or headache symptoms, and the head, neurologic system, and psychiatric system was clinically evaluated as normal; 2) During service, the Veteran was treated for severe migraine headaches and excessive amounts of anxiety; 3) In January 1970, the service psychiatrist strongly recommended that the Veteran be immediately separated from service with a diagnosis of inadequate personality manifested by inadequate response to emotional, social, and physical demands, excessive amounts of anxiety, severe and chronic migraines, and anorexia with a 23 pound (lb.) weight loss within a two month period; 4) The Veteran was discharged from service because of recurrent nervous anxiety and migraine headaches; 5) After service separation, the Veteran continued to suffer from, and receive treatment for, nervousness and migraine headaches.   

March 3, 1981 RO Decision Denying Service Connection for a Nervous Condition

After review of the record, the Board finds that there is no CUE in the March 1981 rating decision with respect to the RO's finding on the question of whether a nervous condition was incurred in service.  The evidence then of record showed that the symptoms of excessive anxiousness and other psychological problems that were manifested during service had been attributed to a diagnosis of inadequate personality, a personality disorder.  The evidence did not show that the Veteran had been diagnosed with any psychiatric "disability" for VA compensation purposes either during service or since service.  The pertinent law and regulatory criteria then in effect precluded service connection for a personality disorder.  See Fugo, 6 Vet. App. at 43; Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).

The representative has argued that the RO, in March 1981, committed error by denying service connection for a nervous condition without undertaking additional development such as providing a medical examination to determine whether the Veteran had a psychiatric "disability" at the time; thus, the argument is essentially that there was a failure in the duty to assist by the RO.  The Court has clearly held that a breach of the duty to assist cannot form a basis for a claim of CUE. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused an incomplete record but not an incorrect record).  The Federal Circuit has also held that a failure of the duty to assist cannot constitute CUE, and that "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  

Although the representative has also argued that the RO only performed a cursory review of the evidence, there has been no allegation that there was evidence of psychiatric "disability" that was then either overlooked or not considered by the RO.  As stated above, the evidence then of record did not show that a psychiatric "disability" had been diagnosed.  At the Board hearing, the representative acknowledged that there had been no diagnosis of a psychiatric disability at the time of the March 1981 rating decision.        

In consideration of the foregoing, the Board finds that the statutory and regulatory provisions pertaining to the award of service connection were correctly applied by the adjudicators at the time of the March 1981 rating decision, and that the RO's decision denying service connection for a nervous condition was the product of reasonable judgment; therefore, the March 1981 rating decision denying service connection for a nervous condition was not a product of CUE, and the appeal is denied.  38 C.F.R. § 3.105; Damrel, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310.  

March 3, 1981 RO Decision Denying Service Connection for Migraine Headaches

Regarding the RO's finding on the question of whether migraine headaches were incurred in service, the Board finds that there is CUE in the March 1981 rating decision.  The evidence of record in March 1981 showed that severe migraine headaches were initially manifested during service, and the Veteran continued to receive treatment for severe migraine headaches after service.  The law and regulatory criteria in effect in March 1981, as now, provided that direct service connection may be granted for a disability incurred in service.  The rating criteria specifically identified migraine headaches as an organic disease of the central nervous system; therefore, migraine headaches, unlike the inadequate personality, was a "disability" for which service connection could be granted on a direct basis.  38 C.F.R. § 4.124a, DC 8100.  

In March 1981, the RO misinterpreted the facts and misapplied the law and regulatory provisions when it denied service connection for migraine headaches on the basis that the headaches were symptoms of the personality disorder and were, therefore, precluded from an award of service connection.  If the RO had not committed the error, proper application of the regulatory doctrine at 38 C.F.R. 
§ 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for migraine headaches based on the evidence then of record; therefore, the Board finds that the March 1981 rating decision was clearly and unmistakably erroneous its denial of service connection for migraine headaches.  

In consideration of the foregoing, the Board finds that the March 1981 rating decision should be reversed, resulting in a grant of service connection for migraine headaches, effective from February 17, 1981, the date of receipt of the Veteran's original claim for service connection for migraine headaches.  This is the earliest communication establishing a claim, either formal or informal, for service connection for migraine headaches, and the Veteran does not contend otherwise.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. 

Earlier Effective Date Analysis for Grant of Service Connection for PTSD

In October 2012, the RO granted service connection for PTSD with a 50 percent rating effective from August 23, 2010, the date of receipt of the reopened claim.  The Veteran seeks an effective date earlier than August 23, 2010 for service-connected PTSD.  The Veteran believes that she is entitled to service-connected compensation benefits for PTSD effective from either the day following separation from service, or the day she first filed a claim for a nervous condition in February 1981. 

A review of the record shows that the Veteran filed a formal claim for a nervous condition on February 17, 1981.  A psychiatric disorder was not specified at that time.  In the March 1981 rating decision, the RO denied service connection for a nervous condition on the bases that the psychiatric symptoms that were manifested 

during service were symptoms of a personality disorder, which was not a disability under the law for which compensation benefits were payable.  After being notified of the RO's decision to deny the claim for a nervous condition in April 1981, the Veteran did not appeal.  That decision became final.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

After review of the record, the Board finds that there was no communication received prior to August 23, 2010, which established an informal or formal application to reopen the previously denied claim of service connection for a nervous condition.  On August 23, 2010, the Veteran filed a claim for service connection for PTSD due to military sexual trauma.  The Veteran did not file an application seeking to reopen the previously denied claim for service-connected compensation benefits for a nervous condition until August 23, 2010, the effective date for the award of service connection for PTSD.  Although entitlement to the benefit may have arisen (i.e., PTSD may have arisen or begun) earlier than August 23, 2010, the request to reopen service connection was not received until August 23, 2010.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to service connection for a nervous condition was not received until August 23, 2010, and the effective date can be no earlier than the subsequent claim to reopen, the an earlier effective date for the grant of service connection for PTSD is legally precluded.  In 

cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and date of receipt of claim to reopen, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 50 for PTSD for the entire rating period is denied.

The March 3, 1981 rating decision denial of service connection for migraine headaches, which was based on CUE, is reversed to grant service connection; an effective date from February 17, 1981 for service connection for migraine headaches is granted. 

The March 3, 1981 rating decision denial of service connection for a nervous condition was not based on CUE; an effective date earlier than August 23, 2010 for the grant of service connection for PTSD is denied.  


REMAND

As stated above, the issue of entitlement to a TDIU has been raised by the Veteran, and it is considered part of the initial rating appeal; therefore, a remand for issuance of proper notice is warranted.    

Accordingly, a TDIU is REMANDED for the following actions:

1.  Provide the Veteran with proper notice explaining how to substantiate a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on her behalf.

2.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


